Citation Nr: 0428458	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for prostate cancer 
claimed as due to exposure to asbestos.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The Board observes that, in his May 2004 Substantive Appeal, 
the veteran raised the issue of service connection for 
emphysema.  As that issue has not yet been adjudicated, it is 
referred to the RO for appropriate action.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in June 2004.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  




REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran claims that he was exposed to asbestos during his 
military service and that such exposure caused his prostate 
cancer.  A review of the record indicates that the RO 
adjudicated the veteran's claim for service connection for 
prostate cancer on a direct basis, and as due to Agent Orange 
exposure.  The RO did not develop the veteran's claim of 
service connection for this disease as due to asbestos 
exposure.  

The veteran was afforded a VA general medical examination in 
December 2003.  The examiner diagnosed herniated nucleus 
pulposus at L4-5, cervical spine disc disease and resolved 
prostate cancer.  She indicated that in the absence of 
records regarding the veteran's prostate cancer and a low 
back injury in the early 1990's, it was difficult to draw 
conclusions as to whether the conditions were due to service.  

The records of private treatment were received by the RO 
following the December 2003 examination.  However, the 
veteran has not been afforded an examination that includes a 
review of these records.  The Board therefore concludes that 
an additional examination is warranted.

Finally, the Board observes that in his Substantive Appeal, 
the veteran raised the issue of a higher rating for his 
service-connected psychiatric disorder, which is 
characterized as anxiety disorder.  The Board construes this 
statement as a Notice of Disagreement with the initial rating 
of the disorder.  

The RO has not provided the veteran with a statement of the 
case in response to this notice of disagreement. Because the 
notice of disagreement has placed the issues in appellate 
status, the matter must be remanded for the RO to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

In light of these circumstances, the case is REMANDED for the 
following:

1.  The RO should also issue a Statement 
of the Case regarding the issues of a 
higher initial rating for his service-
connected anxiety disorder.  It should 
also inform the veteran of the 
requirements to perfect an appeal with 
respect to that issue.  

2.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

4.  The RO should also complete all 
indicated development pertaining to the 
veteran's claim of service connection for 
prostate cancer as due to exposure to 
asbestos.  See M21-1, Part VI, par. 
7.21(a), (b), (c), (d)(1), and (d)(3); 
M21-1, Part III, par. 5.13(b).

5.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent and likely etiology of the 
claimed cervical spine and low back 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed back disability are etiologically 
related to any incident of his active 
service.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

6.  The RO should also make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent and likely etiology of his 
prostate cancer.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
prostate cancer is etiologically related 
to his active service, to include whether 
the prostate cancer is etiologically 
related to any likely asbestos exposure.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



